DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant alleges to traverse each 112, first paragraph rejection (App rem. P. 5) Applicant contends without evidence that “a person skilled in the art would be able to recognize in applicant’s disclosure a description of these limitations.” This is not responsive to the rejection of record, and is not persuasive of error. 
Applicant alleges that there is a “rejection” on the basis of “improperly invoking 112(f)” (app. Rem. P. 4). There is no rejection on the basis of 112(f)—it was used, properly, to determine the scope of claim limitations, as a rule of construction. Applicant alleges that the claise “programmable automaton” is known to be “a structural device” in the art—yet there is no evidence that this is the case. Examiner is not persuaded of error—“programmable automaton” is a means equivalent without structural meaning, as it is defined (indefinitely) wholly by the alleged function it is performing, and there is no structural understanding of what is known by the term “programmable automaton” and none was provided by applicant in the form of a recognized usage, dictionary definition, or any other evidence to support their contention. 
Applicant alleges that the cited art used in a 35 USC obviousness 103 rejection was inadequate because the combination did not provide a specific result of “cutting the product in consecutive portions of an exact weight”. Initially, this step is not required to be performed to meet the claim language-- See In re Schreiber 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) where a oil funnel was held capable of funneling popcorn even though there was no disclosure in the reference to popcorn, and the use as an oil funnel was wholly different to the alleged invention of popcorn dispensing. Here the combination is capable of performing the intended use as recited in the claims, and therefore the prima facie case of obviousness has been achieved. Secondly, the rejection of record convincingly shows that to the same extent disclosed by applicant (noting the 112(a) rejection) that the automation and control of the cut portions would have been obvious to those of ordinary skill. The arguments presented do not sufficiently rebut this case to be persuasive of patentability, and they are therefore being made final. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 3 limitation “a programmable automaton for programming the operation of the cutting device and which, depending on the information received from the detector and the volume scanner, controls the alternating movements of the carriage of transverse movement and the longitudinal advance movements of the movable head for cutting the product in consecutive portions of an exact weight; and respective sections of guides in the entry feeder and in the carriage for transverse movement for the movement of the movable head in longitudinal direction.” in claim 3.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 3 limitation  “a programmable automaton for programming the operation of the cutting device and which, depending on the information received from the detector and the volume scanner, controls the alternating movements of the carriage of transverse movement and the longitudinal advance movements of the movable head for cutting the product in consecutive portions of an exact weight; and respective sections of guides in the entry feeder and in the carriage for transverse movement for the movement of the movable head in longitudinal direction.” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The algorithm used by the “automaton” is not disclosed in any way whatsoever. It is the mere suggestion that a theoretical program could be provided, with no algorithm for programming itself to achieve the desired result. 

No particular hardware or class of hardware is specified, and therefore the claim finds no appropriate support in the specification and is indefinite. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
See Capon v Eshhar 418 F.3d 1349 (CAFC 2005): “the "written description" requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.” 
See Enzo Biochem, 296 F.3d at 1330 (the written description requirement "is the quid pro quo of the patent system; the public must receive meaningful disclosure in exchange for being excluded from practicing the invention for a limited period of time").

Applicant sets forth the following elements in the claim, but does not show reasonable possession of the actual technology which is included in their scope

“detector … that provides signals suitable for determining the total length of the piece of product and the position of the end of the piece.” Applicant’s specification fails to describe any particular type of signals (or even generic classes of signals), or any hardware or classes of hardware capable of providing such signals that would be capable of performing the function of enabling length determination; this claimed subject matter amounts to a speculation or a wish, and not the demonstration of a reduction to practice that is needed to show possession of the claimed invention. 
“a scanner that determines the cross section of the piece of product along the same,” is without written description sufficient to believe applicant has possession of the invention. No specific technology, hardware, or physical items are discussed in the disclosure to demonstrate a real possession of the ability to “determine the cross section of the piece.” Persons of ordinary skill would not understand the applicant to be in possession of this technology, as the use of it is expressed here only as a wish for results, and not as actual technology that can perform the functions that are demanded for the invention claimed. 

Claims 3 and 4 therefore lack written description and are rejected under 35 U.S.C. §112(a). 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lapeyre (US 5,181,879) in view of Kanski (US 4,589,318) and Arnason (US 2007/0293132) .

Lapeyre discloses a device for automatically cutting frozen food products (specifically a fish body, see abstract) into portions: an entry feeder (see figure 1 at “loading and prep”) that longitudinally moves a piece of a food product to be cut towards a cutting area (see, inter alia, column 4 line 56 “carriage 20…moves between work stations” and line 66 “a plurality of cutting stations” and column 6 line 2 “band saw blade”). Lapeyre further discloses a motorised movable head (See figure 6 at “M” –for motor) with a configuration suitable for the passage of the piece of product below it (see 80, the product itself, shown below) and provided with claws for gripping (Figure 6A at 39, 41 are claws per se) and moving the piece of product in a longitudinal direction from the entry feeder to a cutting area (See column 4 line 60+ and column 3 line 5-15). 

Lapeyre further discloses a cutting area provided with a band saw (See 60, 61, inter alia figure 7; figures 2 and 3) arranged in a fixed position (See figure 2, showing the movement of the fish relative to the blade) and a carriage (20) for transverse alternating movement of the piece of product in a cutting direction and in a direction of return to the initial position (as shown in figure 2 and 3; the assembly as shown is meant to return to an original position, since otherwise the device would be single use—the totality of the reference shows that its intent is to permit repeated movements through the cutting assembly); said carriage being motorised (as noted above, 20 is moved according to M)and movably mounted on transverse guides (see figure 2).
 
Lapeyre does not disclose that the band saw be ‘vertical.’ This is a simple repositioning of parts—the objective of Lapeyre is to cut the frozen fish into the right pieces—it is not inventive to change the attitude of the blade from vertical to horizontal, since both orientations make their respective cuts, and the person of ordinary skill can choose to make a cut in either direction. The choice of how to hold the fish, either in claw or in a more constrained holder (such as the cradle support system shown in Kanski (US 4,589,318), which is also for meat cutting and admits blades between the respective gaps along the length of the meat—see claim 4 of Kanski, inter alia) is a matter of routine skill, since the choice can be implemented with no undue experimentation or unexpected results. 

Lapeyre does not disclose a detector arranged in a product passage area that provides signals suitable for determining the total length of the piece of product and the position of the end of the piece; a scanner that determines the cross section of the piece of product along the same, during the movement thereof towards the cutting area; a programmable automaton for programming the operation of the cutting device and which, depending on the information received from the detector and the volume scanner, controls the alternating movements of the carriage of transverse movement and the longitudinal advance movements of the movable head for cutting the product in consecutive portions of an exact weight; and respective sections of guides in the entry feeder and in the carriage for transverse movement for the movement of the movable head in longitudinal direction.

While applicant has not disclosed the technology needed to show possession of the claimed invention according to these “scanners” and “detectors”, it is obvious to provide broadly a scanner which detects the full three dimensional shape of a workpiece (specifically fish) and thereafter decides what to cut about the work. 
Arnason (US 2007/0293132) discloses “at least two laser cameras and forming a three-dimensional model of the shape of the fish fillet using a computer software,” (Paragraph [0044]) which are used to make “automatic…portioning” of the fish ([0075]). 
	To the extent understood, this represents a detector (one of the lasers) a scanner (another of the lasers) and an automaton (the disclosed computer software). Since a three dimensional model is generated, the length of the fish is determined by the detector, with at least the same specificity as the present applicant has provided. 
Because the objective of providing appropriate cuts to a frozen fish is known (as in both Arnason and in Lapeyre) the modification of Lapeyre to incorporate a computer that scans the fish, and then decides what cuts to make in the fish, and thereafter to drive appropriate motors to make those cuts occur is prima facie obvious to those of ordinary skill. This is the routine application of skill to a known problem, requiring no undue experimentation or unexpected results. To the extent disclosed in Arnason, the implementation of a computer and appropriate movers and controllers as used there is applied to the basic device known in Lapeyre and Kanski (US 4,589,318) to achieve the desired size and weight of cuts is prima facie obvious. 
	Note here, that as previously discussed “to achieve the desired size and weight” permits and renders obvious both uniform and even weight as well as any other profile of weight preferred cuts that are selectable by those of ordinary skill—the art convincingly demonstrates that selecting the weights and controlling by computer would have been obvious—including identical portion weights. 

Regarding claim 4; the specifics of the take away of the products cut by Labeyre are not disclosed clearly. Neither does the modification thereof in view of  Kanski and Arnason cure the lack of a take-away conveyor. However Arnason further discloss take away conveyors (20) for cut products, which is well known in the art of food processing (the provision of conveyor belts and their kin is substantially ubiquitous). It would have been obvious to one of ordinary skill to add a conveyor system for Labeyre to take away cut products after cutting, since that provides a convenient and automatic way to move them to the next desired location, such as a location for packaging or further processing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/SEAN M MICHALSKI/Primary Examiner, Art Unit 3724